                                                                 Case 2:20-bk-13530-BR            Doc 23 Filed 05/26/20 Entered 05/26/20 20:58:15             Desc
                                                                                                   Main Document    Page 1 of 5


                                                                    SMILEY WANG-EKVALL, LLP
                                                                  1 Robert S. Marticello, State Bar No. 244256
                                                                    rmarticello@swelawfirm.com
                                                                  2 Michael L. Simon, State Bar No. 300822
                                                                    msimon@swelawfirm.com
                                                                  3 3200 Park Center Drive, Suite 250
                                                                    Costa Mesa, California 92626
                                                                  4 Telephone:     714 445-1000
                                                                    Facsimile:     714 445-1002
                                                                  5
                                                                    Attorneys for Jadelle Jewelry and Diamonds,
                                                                  6 LLC.

                                                                  7

                                                                  8                                 UNITED STATES BANKRUPTCY COURT
                                                                  9                                  CENTRAL DISTRICT OF CALIFORNIA
                                                                 10                                          LOS ANGELES DIVISION
                                                                 11 In re                                                   Case No. 2:20-bk-13530-BR
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12 JADELLE JEWELRY AND DIAMONDS,
                               Costa Mesa, California 92626




                                                                                                                            Chapter 7
                                                                    LLC,
                                                                 13                                                         DECLARATION OF LEVIN PRADO IN
                                                                                    Putative Debtor.                        SUPPORT OF PUTATIVE DEBTOR'S
                                                                 14                                                         OPPOSITION TO PETITIONING
                                                                                                                            CREDITORS' MOTION FOR
                                                                 15                                                         APPOINTMENT OF INTERIM
                                                                                                                            CHAPTER 7 TRUSTEE
                                                                 16
                                                                                                                            DATE:       June 9, 2020
                                                                 17                                                         TIME:       10:00 a.m.
                                                                                                                            CTRM:       1668
                                                                 18                                                                     255 E. Temple Street
                                                                                                                                        Los Angeles, CA 90012
                                                                 19

                                                                 20
                                                                                  I, Levin Prado, declare as follows:
                                                                 21
                                                                                  1.     I know each of the following facts to be true of my own personal knowledge,
                                                                 22
                                                                      except as otherwise stated and, if called as a witness, I could and would competently testify with
                                                                 23
                                                                      respect thereto. I make this declaration in support of the opposition to the Petitioning Creditors'
                                                                 24
                                                                      Motion for Appointment of Interim Chapter 7 Trustee [Docket No. 12] (the "Motion") filed by
                                                                 25
                                                                      Jadelle Jewelry and Diamonds, LLC ("Jadelle"). .
                                                                 26
                                                                                  2.     I am an authorized signor for checks drawn from Jadelle's business account at
                                                                 27
                                                                      Wells Fargo Bank. I have reviewed Jadelle's bank records for checks by Jadelle to Victor Franco
                                                                 28

                                                                      2825506.1                                                             DECLARATION OF LEVIN PRADO
                                                                 Case 2:20-bk-13530-BR            Doc 23 Filed 05/26/20 Entered 05/26/20 20:58:15                  Desc
                                                                                                   Main Document    Page 2 of 5



                                                                  1 Noval ("Noval") that paid down any loan balance, and, based on my review, below is a list of the

                                                                  2 checks:

                                                                  3               Date                     Amount                                 Source
                                                                                3/7/2019                  $9,900.00                    Wells Fargo Cashier's Check
                                                                  4            4/10/2019                $400,000.00              Business Check from Wells Fargo Account
                                                                  5             5/3/2019                 $50,000.00              Business Check from Wells Fargo Account
                                                                                5/3/2019                 $50,000.00              Business Check from Wells Fargo Account
                                                                  6             8/9/2019                 $32,000.00                    Wells Fargo Cashier's Check
                                                                  7           10/30/2019                 $35,000.00              Business Check from Wells Fargo Account
                                                                               11/4/2019                 $35,000.00                    Wells Fargo Cashier's Check
                                                                  8               Total                 $611,900.00
                                                                  9               3.     A true and correct copy of each check referenced above is attached to the Index of
                                                                 10 Exhibits collectively as Exhibit "11."

                                                                 11               4.     In addition to the checks referenced above, payments were made to Noval in cash.
SMILEY WANG-EKVALL, LLP

                          Tel 714 445-1000 • Fax 714 445-1002
                             3200 Park Center Drive, Suite 250




                                                                 12
                               Costa Mesa, California 92626




                                                                                  5.     I have reviewed the copy of the invoice dated December 15, 2019 found at Bates
                                                                 13 Stamp 020 of Exhibit "A" to the Declaration of Peter Marco [Docket No. 17] (the "December

                                                                 14 Invoice").

                                                                 15               6.     I retained, in Jadelle's records, a carbon copy of the original version of the
                                                                 16 December Invoice that I signed (the "Carbon Copy"). Attached to the Index of Exhibits as Exhibit

                                                                 17 "12" is a true and correct copy of the Carbon Copy.

                                                                 18               7.     The Carbon Copy is consistent with my recollection of the content of the original
                                                                 19 version of the December Invoice that I signed.

                                                                 20               8.     Among other differences, the references to "WATCH JONA FATHER PATEK
                                                                 21 RG" and "$145,000" on the December Invoice do not appear on the Carbon Copy.

                                                                 22               I declare under penalty of perjury under the laws of the United States that the foregoing is
                                                                 23 true and correct.

                                                                 24               Executed on this 26th day of May, 2020, at __________________, California.
                                                                 25

                                                                 26
                                                                                                                          LEVIN PRADO
                                                                 27

                                                                 28

                                                                      2825506.1                                              2                 DECLARATION OF LEVIN PRADO
Case 2:20-bk-13530-BR   Doc 23 Filed 05/26/20 Entered 05/26/20 20:58:15   Desc
                         Main Document    Page 3 of 5
Case 2:20-bk-13530-BR   Doc 23 Filed 05/26/20 Entered 05/26/20 20:58:15   Desc
                         Main Document    Page 4 of 5
        Case 2:20-bk-13530-BR                      Doc 23 Filed 05/26/20 Entered 05/26/20 20:58:15                                     Desc
                                                    Main Document    Page 5 of 5



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                         3200 Park Center Drive, Suite 250, Costa Mesa, CA 92626


A true and correct copy of the foregoing document entitled (specify): Declaration of Levin Prado in Support of Putative
Debtor's Opposition to Petitioning Creditors' Motion for Appointment of Interim Chapter 7 Trustee will be served or
was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated
below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
05/26/2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

    • Baruch C Cohen bcc@BaruchCohenEsq.com, paralegal@baruchcohenesq.com
    • Daniel A Lev dlev@sulmeyerlaw.com, ccaldwell@sulmeyerlaw.com;dlev@ecf.inforuptcy.com
    • Robert S Marticello Rmarticello@swelawfirm.com,
       gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    • Ronald N Richards ron@ronaldrichards.com, morani@ronaldrichards.com,justin@ronaldrichards.com
    • Neal Salisian ECF@salisianlee.com
    • United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) __________, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.




                                                                                            Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) 05/26/2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
Via First Legal:
Hon. Barry Russell
United States Bankruptcy Court
255 E. Temple Street, Suite 1660 / Courtroom 1668
Los Angeles, CA 90012
                                                                            Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 05/26/2020                     Lynnette Garrett                                                /s/ Lynnette Garrett
 Date                           Printed Name                                                    Signature

            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
